Title: To Thomas Jefferson from Samuel Allyne Otis, 31 March 1807
From: Otis, Samuel Allyne
To: Jefferson, Thomas


                        
                            Sir
                            
                            March 31st 1807
                        
                        I have to request you to direct the book of Records of the Ex
                            proceedings of the Senate of the UStates, delivered to the order of Mr Sam: Eliot; in order that the proceedings of the
                            last Session may be recorded.
                  I have the honor to be Your most
                            humble Sert
                        
                            Sam A. Otis
                            
                        
                    